DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,815,786 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Status
Claims 1-19 and 47 are cancelled.
Claims 20-46 and 48-70 are new claims.
Amendment 
Manner of making amendments in applications.
The amendment filed on 06/28/2021 does not comply 37 CFR 1.121. 

 For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined (see 3 7 CFR 1.173 b(2) & g; MPEP 1453). 
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). 
The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)). Such an amendment after final rejection will not be entered.
In the instant case, the amendment filed on 06/28/21 does not include any explanation with respect of the support for the amendment.
Claim Rejections - 35 USC § 251
Claims 69 and 70 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. 
The scope of original independent claim 1 (i.e. broadest claim) is an electrolytic plating composition comprising a source of Cu ions and a suppressor compound.  
Each of the claimed suppressor compounds [(i)-(vii)] includes a polyether group and a nitrogen containing species. 
a combination of “propylene oxide (PO) repeat units” and “ethylene oxide (EO) repeat units” present in a PO:EO ratio between about 1:9 and about 9:1. 
Also, the claim required the suppressor to have a molecular weight between about 1000 and about 30,000 g/mol. 
Therefore, the scope of claim 1 is limited by the combination the claimed PO:EO ratios and the claimed molecular weight range. 
The suppressor currently recited in claim 69 does not require to be a combination of both (PO) and (EO). Therefore, it is not limited to have repeat units present in a PO:EO ratio between about 1:9 and about 9:1. 
The suppressor claimed in claim 69 may include compositions including only (PO) repeated units or (EO) repeated units bonded to a nitrogen-containing species; and it is not limited to any particular molecular weight. 
A claim which covers something that the original claims do not is a broadened claim (i.e. suppressor compositions that were not within the scope of claim 1, see MPEP § 1412.03).
Claims 20-46 and 48-70 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion below in this Office action.
Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one broaden claim.  A broadened reissue claim is a claim which i.e., a claim which is greater in scope than each and every claim of the original patent (i.e., claims 69/70). See 37 CFR 1.175 and MPEP § 1414.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 38-44, 48, 67, 69 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barstad (US 6,444,110) in view of Alling (US 2002/0127847) and BASF Catalog.
Barstad in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 24 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).
Regarding claim 31, Barstad in view of Alling and in view of BASF Catalog teaches an electrolytic plating composition for electrolytically plating Cu [Barstad states that “[t] present invention relates to copper electroplating solutions, methods for using the solutions and products formed by using such methods and solutions’’ Ex, 1003, 1:6-9] onto a semiconductor integrated circuit substrate having a planar plating surface and submicron-sized interconnect features [Barstad discloses methods “for filling microvias and trenches required by current and anticipated semiconductor fabrication requirements (including microvias having aspect ratios of at least 4:1 and diameters of 200 am or less) by reliably plating copper deposits that are essentially or completely •free- of voids, inclusions or other plating imperfections  Ex. 1003, 2:48-54. Barstad discloses that “a wide variety of substrates may be plated with the compositions of the invention, as discussed above. The compositions-of the invention are particularly useful to plate difficult work pieces, such as circuit board substrates with small diameter, high aspect ratio microvias and other apertures. The plating compositions of the invention also will be particularly useful for plating integrated circuit devices, such as formed semiconductor devices and the like” Ex. 1003, 7:56-62]; by immersion of the semiconductor integrated circuit substrate into the electrolytic solution, the composition comprising [Barstad discloses that its "copper electroplating compositions are suitably used in similar manner as prior copper electroplating baths'5 Ex. 1003, 7:20-24. Metal deposition using electroplating baths involves immersion of the work piece into the bath. Pound Decl. ¶¶ 11,  12]: a source of Cu ions in an amount sufficient to electrolytically deposit Cu onto the substrate and into the electrical interconnect features [Barstad discloses that “[a] variety of copper salts may be employed in the subject electroplating' solutions, including for example copper sulfates, copper acetates,, copper fluoroborate, and cupric nitrates. Copper sulfate pentahydrate is a particularly preferred copper salt.” Barstad, Ex. 1003, 4:7-10, Copper ions form in the Barstad’s electroplating compositions when copper salts are dissolved into the solution. Pound Decl. ¶13. The amount of Cu ions in Barstad’s compositions is “sufficient to deposit Cu onto the substrate and into the electrical interconnect features.” For example, Barstad identifies “...semiconductor integrated circuits and the like that: contain a copper deposit produced from a plating solution of the invention.” Barstad, Ex. 1003, 3:34 -36]; and a suppressor comprising a compound selected from the group consisting of: (i) a first suppressor compound comprising a polyether group bonded to a nitrogen-containing species comprising at least three amines sites, wherein the polyether group comprises a combination of propylene oxide (PO) repeat units and ethylene oxide (EO) repeat units present in a PO:EO ratio between about 1:9 and about 9:1, and wherein the molecular weight of the first suppressor compound is between about 1000 and about 3600 g/mol and  (vi) a sixth suppressor compound comprising a polyether group bonded to a nitrogen-containing species at least three amine sites, wherein the polyether group comprises a Tetronic® polymers are “ particularly  suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

Regarding the molecular weight limitation in part (i) of claim 1, three of the Tetronic© polymers listed in the BASF Catalog have average molecular weights between about .1000 and about: 3600. See Found Decl. ¶¶ 21-23. These polymers are Tetronic© 304, Tetronic© 504 and Tetronic© 701. Id. Regarding the molecular weight limitation in part (vi) of claim 1,  all 22 of the Tetronic© polymers listed in the BASF Catalog have an average molecular weight within the range of 1000 and 30,000 g/mol. See Pound Decl. ¶¶21, 22, and Table 1; Table A. Regarding the copper concentration limitation in part (vi) of claim 1, Barstad discloses copper salt concentrations that meet the Cu ion concentration limitation recited in part (vi) of claim 1 of the 786' Patent. For example, Barstad discloses that preferably a copper salt will be employed at a concentration of from about 10 to about 300 grams per liter of plating solution, more preferably at a concentration of from about 25 to about 200 grams per liter of plating solution, still more preferably at a concentration of from about 40 to about 175 grams per liter of plating solution.” Barstad. Ex. 1003, 4:13-19. Barstad also teaches that copper sulfate pentahydrate is “a particularly preferred copper salt.” Barstad, Ex. 1003, 4:10-11. Note that 40g of copper sulfate pentahydrate per liter of plating solution (which is within the preferred range of “about 40 to about 175 grams” of a copper salt per liter of plating solution) would give rise to about 10 g/L of copper ion, which is in the range of “about 4 g/L and about 30 g/L copper ion” required for part (vi) of the claim1 of the ‘786 Patent. See Pound Decl. ¶27.]
Moreover, Barstad in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 2 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).  
All of the claim recitations recited in claim 31 were recited in claim 1 and claim 32 recites the same limitations of claim 2. 
Since the claim amendment did not result into a change in scope of the previous rejection, the obviousness rationale present in the final written decision in IPR2016-00697 (see pages 10-12) stands pertinent and it is repeated here “Prior to the effective filing date of the ‘786 Patent, it was known that small, high-aspect-ratio features, such as trenches and vias, can form undesirable voids during copper electroplating. See, e.g., Barstad, Ex. 1003, 3:25-30. Barstad teaches that “surfactant-type” suppressors reduce void formation. See id. 3:20-25. Tetronic® polymers are surfactants (Ex. 1005), and Ailing teaches that Tetronic® polymers are “[particularly suitable suppressor agents for plating compositions.” See Ailing, Ex. 1006, ¶0043]. Accordingly, a person of ordinary skill in the art would have been motivated to use Tetronic® polymers as suppressors in Barstad’s compositions. See Pound Decl. ¶28. A person of ordinary skill in the art would have consulted the BASF Catalog to identify the available Tetronic® polymers. See Utz. Decl., Ex. 1021, ¶¶7-9 (BASF Catalog widely available); Pound Decl. ¶20 (same).”

REG
37 CFR 42.73 – Judgment

(d) Estoppel. 

(3) Patent applicant or owner. A patent applicant or owner is precluded from taking action inconsistent with the adverse judgment, including obtaining in any patent: 
(i) A claim that is not patentably distinct from a finally refused or canceled claim; or 
(ii) An amendment of a specification or of a drawing that was denied during the trial proceeding, but this provision does not apply to an application or patent that has a different written description. 

MPEP 2190 Prosecution Laches and Res Judicata [R-10.2019]

II. RES JUDICATA 
A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial or federal court proceeding under the doctrine of res judicata. Similarly, a patent owner may be precluded from seeking an amendment of a specification or drawing that was denied entry during a trial if the application or patent for which the amendment is sought has the same written description as the patent or application that was the subject of the administrative trial or federal court proceeding. See 37 CFR 42.73(d)(3). 

A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965) (holding that unappealed rejections from examiners cannot have a preclusive effect). 

When making a rejection on res judicata, any prior art rejection under 35 U.S.C. 102 or 35 U.S.C. 103 should ordinarily be made on the basis of the same prior art, especially in continuing applications. In most situations, the same prior art which was relied upon in the earlier decision would again be applicable.






Regarding claim 39, Barstad teaches that the composition comprises a leveler [col. 6/l. 63-col. 7/l.19].
Regarding claim 40, Barstad teaches compositions suitable for superfilling  [Barstad, col. 1/ll. 9-14; col. 3/ll. 20-30; see IPR 2016-00697 claim construction  page 6];
Regarding claim 41, Barstad teaches that the leveler comprises a dipyridyl polymer [col. 7/ll. 3].
Regarding claim 42, the prior art teaches that the EO repeat units and PO repeat units are in random or alternating configuration [Tetronic© polymers have a central ethylene" diamine core that contains two amine functional groups. See Pound Decl. f 19; Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 
 
    PNG
    media_image2.png
    148
    358
    media_image2.png
    Greyscale
].
Regarding claim 43, the instant combination teaches that the  polyether comprises a PO repeat unit bonded to said nitrogen atom [All Tetronic© polymers are in block co-polymer sequence with propylene oxide or PO groups constituting one block and the ethylene oxide groups constituting a second block. See Pound Decl. ¶19. The BASF Catalog illustrates the block copolymer structure with. ‘PO" and “EO” regions. See Ex. 1005. Fig. 5 (excerpt reproduced below with annotations)

    PNG
    media_image3.png
    125
    332
    media_image3.png
    Greyscale
].
Regarding claim 44, this claim is rejected together with their parent claim 31. Claim 44 is only pertinent to suppressant (v). Because as dependent claim it includes all the feature of the independent claim 31 including the recitation of alternative suppressors (i)-(iv) and (vi), showing the disclosure of one of its alternative will be sufficient to render the claim unpatentable. In the instant case, BASF Catalog teaches suppressors having compositions (i) and (vi) [Tetronic® polymers are “particularly suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

Regarding the molecular weight limitation in part (i) of claim 1, three of the Tetronic© polymers listed in the BASF Catalog have average molecular weights between about .1000 and about: 3600. See Found Decl. ¶¶ 21-23. These polymers are Tetronic© 304, Tetronic© 504 and Tetronic© 701. Id. Regarding the molecular weight limitation in part (vi) of claim 1,  all 22 of the Tetronic© polymers listed in the BASF Catalog have an average molecular weight within the range of 1000 and 30,000 g/mol. See Pound Decl. ¶¶21, 22, and Table 1; Table A. Regarding the copper concentration limitation in part (vi) of claim 1, Barstad discloses copper salt concentrations that meet the Cu ion concentration limitation recited in part (vi) of claim 1 of the 786' Patent. For example, Barstad discloses that preferably a copper salt will be employed at a concentration of from about 10 to about 300 grams per liter of plating solution, more preferably at a concentration of from about 25 to about 200 grams per liter of plating solution, still more preferably at a concentration of from about 40 to about 175 grams per liter of plating solution.” Barstad. Ex. 1003, 4:13-19. Barstad also teaches that copper sulfate pentahydrate is “a particularly preferred copper salt.” Barstad, Ex. 1003, 4:10-11. Note that 40g of copper sulfate pentahydrate per liter of plating solution (which is within the preferred range of “about 40 to about 175 grams” of a copper salt per liter of plating solution) would give rise to about 10 g/L of copper ion, which is in the range of “about 4 g/L and about 30 g/L copper ion” required for part (vi) of the claim 1 of the ‘786 Patent. See Pound Decl. ¶27.]
According to the prosecution of  IPR2016-00697, the PTAB adopted the rejection presented by the third party requestor where BASF Catalog discloses suppressors (i) and (vi) [see petition pages 21-25].
Regarding claim 48, Barstad does not teach that the concentration of the suppressor is between 50 mg/L and about 200 mg/L. However, Bastard recognized that the concentration of the suppressor is a critical variable that affect the plating rate and thus it is subjected to optimization. The optimal value will depend on the desired plating rate for their intended use (col.6/ll. 5-16).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the suppressor concentration between 50mg/L and about 200 mg/L since it has been held that discovering an optimum value of a result effective variable involves only routine skill in  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP2144.05 II).
Regarding claim 67, Barstad teaches an accelerator (col. 2/ll. 55-62).
Regarding claim 69, Barstad in view of Alling and in view of BASF Catalog teaches an electrolytic plating composition for electrolytically plating Cu [Barstad states that “[t] present invention relates to copper electroplating solutions, methods for using the solutions and products formed by using such methods and solutions’’ Ex, 1003, 1:6-9] onto a semiconductor integrated circuit substrate having a planar plating surface and submicron-sized interconnect features [Barstad discloses methods “for filling microvias and trenches required by current and anticipated semiconductor fabrication requirements (including microvias having aspect ratios of at least 4:1 and diameters of 200 am or less) by reliably plating copper deposits that are essentially or completely •free- of voids, inclusions or other plating imperfections  Ex. 1003, 2:48-54. Barstad discloses that “a wide variety of substrates may be plated with the compositions of the invention, as discussed above. The compositions-of the invention are particularly useful to plate difficult work pieces, such as circuit board substrates with small diameter, high aspect ratio microvias and other apertures. The plating compositions of the invention also will be particularly useful for plating integrated circuit devices, such as formed semiconductor devices and the like” Ex. 1003, 7:56-62]; by immersion of the semiconductor integrated circuit substrate into the electrolytic solution, the composition comprising [Barstad discloses that its "copper electroplating compositions are suitably used in similar manner as prior copper electroplating baths'5 Ex. 1003, 7:20-24. Metal deposition using electroplating baths involves immersion of the work piece into the bath. Pound Decl. ¶¶ 11,  12]: a source of Cu ions in an amount sufficient to electrolytically deposit Cu onto the substrate and into the electrical interconnect features [Barstad discloses that “[a] variety of copper salts may be employed in the subject electroplating' solutions, including for example copper sulfates, copper acetates,, copper fluoroborate, and cupric nitrates. Copper sulfate pentahydrate is a particularly preferred copper salt.” Barstad, Ex. 1003, 4:7-10, Copper ions form in the Barstad’s electroplating compositions when copper salts are dissolved into the solution. Pound Decl. ¶13. The amount of Cu ions in Barstad’s compositions is “sufficient to deposit Cu onto the substrate and into the electrical interconnect features.” For example, Barstad identifies “...semiconductor integrated circuits and the like that: contain a copper deposit produced from a plating solution of the invention.” Barstad, Ex. 1003, 3:34 -36]; and a suppressor [Tetronic® polymers are “particularly suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

Moreover, the Tetronic family of polymers meets the following generic structure:

    PNG
    media_image4.png
    76
    162
    media_image4.png
    Greyscale

See below:

    PNG
    media_image5.png
    128
    350
    media_image5.png
    Greyscale

As indicated above, R1 is a substituted alkyl group. Specifically, the-CH2-CH2- group of the ethylene diamine core is an “alkyl group” which is substituted with a nitrogen atom to which polyether groups are attached. Pound Decl.¶19.
As indicated above, R3 is a polyether that includes a combination of propylene oxide (OC3H6-) repeat units and ethylene oxide (-OC2H4-) repeat units. Pound Decl. ¶19.
As indicated above, R4 is hydrogen.
Regarding the limitation recited in claim 70, the alkyl portion of the ethylene diamine core is an “R1” group with 2 carbons, and therefore meets the limitations of R1 having “between 1 and 8 carbons.” See Pound Decl. ¶19.
In addition: as indicated below, the amino group at the terminus of the ethylene diamine core of Tetronic polymers is covalently bonded to a polyether that has ethylene oxide (EO) repeat units and propylene oxide (PO) repeat units arranged in a block configuration. See BASF Catalog, Ex. 1005, Fig. 5 (excerpt reproduced below with annotations).

    PNG
    media_image6.png
    141
    352
    media_image6.png
    Greyscale

Moreover, Barstad in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 2 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).  
All of the claim recitations recited in claim 69 were recited in claim 15, and claim 70 recites the same limitations of claim 16. 
Since the claim amendment did not result into a change in scope of the previous rejection, the obviousness rationale present in the final written decision in IPR2016-00697 (see pages 10-12) stands pertinent and it is repeated here “Prior to the effective filing date of the ‘786 Patent, it was known that small, high-aspect-ratio features, such as trenches and vias, can form undesirable voids during copper electroplating. See, e.g., Barstad, Ex. 1003, 3:25-30. Barstad teaches that “surfactant-type” suppressors reduce void formation. See id. 3:20-25. Tetronic® polymers are surfactants (Ex. 1005), and Ailing teaches that Tetronic® polymers are “[particularly suitable suppressor agents for plating compositions.” See Ailing, Ex. 1006, ¶[0043]. Accordingly, a person of ordinary skill in the art would have been motivated to use Tetronic® polymers as suppressors in Barstad’s compositions. See Pound Decl. ¶28. A person of ordinary skill in the art would have consulted the BASF Catalog to identify the available Tetronic® polymers. See Utz. Decl., Ex. 1021, ¶¶7-9 (BASF Catalog widely available); Pound Decl. ¶20 (same).”
.
Claims 31-32, 38-44, 48, 67, 69 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrissey (US 2002/0127847) in view of Alling (US 2002/0127847) in view of BASF Catalog.
Morrissey in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 24 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).  
Regarding claim 31, Morrissey in view of Alling and BASF Catalog teaches an electrolytic plating composition for electrolytically plating Cu [Morrissey states that “[e]lectroplating solutions of the present invention generally include at least one soluble copper salt and an acidic electrolyte including two or more acids. The electroplating solutions of the present invention may optionally contain one or more additives, such as halides, accelerators or brighteners, suppressors, levelers, grain refiners, wetting agents, surfactants and the like." Morrissey, Ex. 1004, ¶0026]i onto a semiconductor integrated circuit substrate having a planar plating surface and submicron-sized interconnect features [Morrissey discloses that “aspect ratios of at least 4:1, having diameters of about 200 nm or smaller have been effectively copper plated with no defects (e.g. no voids or inclusions by ion beam examination) using plating solutions of due invention. Apertures with diameters below 150 nm, or even below about 100 nm, and aspect ratios of 5:1, 6:1, 7:1, 10:1 or greater; and even up to about 15:1 or greater can be effectively plated (e.g. [sic e.g.].  no voids or inclusions by ion beam examination) using plating solutions of the invention.” Morrissey, Ex. 1004, ¶0047]; by immersion of the semiconductor integrated circuit substrate into the electrolytic solution, the composition comprising [Morrissey states that its electroplating solutions are “suitably used, in similar manner as prior copper ]; and a suppressor comprising a compound selected from the group consisting of: (i) a first suppressor compound comprising a polyether group bonded to a nitrogen-containing species comprising at least three amine sites, wherein the polyether group comprises a combination of propylene oxide (PO) repeat units and ethylene oxide (EO) repeat units present in a PO:EO ratio between about 1:9 and about 9:1, and wherein the molecular weight of the first suppressor compound is between about 1000 and about 3600 g/mol and  (vi) a sixth suppressor compound comprising a polyether group bonded to a nitrogen-containing species comprising at least three amine sites, wherein the polyether group comprises a combination of propylene oxide (PO) repeat units and ethylene oxide (EO) repeat units present in a PO:EO ratio between about 1:9 and about 9:1, wherein the molecular weight of the sixth suppressor compound is between about 1000 and about 30,000 g/mol [Tetronic® polymers are “ particularly  suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

 Regarding the molecular weight limitation in part (i) of claim 1, three of the Tetronic© polymers listed in the BASF Catalog have average molecular weights between about .1000 and about: 3600. See Found Decl. ¶¶ 21-23. These polymers are Tetronic© 304, Tetronic© 504 and Tetronic© 701. Id. Regarding the molecular weight limitation in part (vi) of claim 1,  all 22 of the Tetronic© polymers listed in the BASF Catalog have an average molecular weight within the range of 1000 and 30,000 g/mol. See Pound Decl. ¶¶21, 22, and Table 1; Table A. Regarding the copper concentration limitation in part (vi) of claim 1, Barstad discloses copper salt concentrations that meet the Cu ion concentration limitation recited in part (vi) of claim 1 of the 786' Patent. For example, Barstad discloses that preferably a copper salt will be employed at a concentration of from about 10 to about 300 grams per liter of plating solution, more preferably at a concentration of from about 25 to about 200 grams per liter of plating solution, still more preferably at a concentration of from about 40 to about 175 grams per liter of plating solution.” Barstad. Ex. 1003, 4:13-19. Barstad also teaches that copper sulfate pentahydrate is “a particularly preferred copper salt.” Barstad, Ex. 1003, 4:10-11. Note that 40g of copper sulfate pentahydrate per liter of plating solution (which is within the preferred range of “about 40 to about 175 grams” of a copper salt per liter of plating solution) would give rise to about 10 g/L of copper ion, which is in the range of “about 4 g/L and about 30 g/L copper ion” required for part (vi) of the claim1 of the ‘786 Patent. See Pound Decl. ¶27.]
Moreover, Morrissey in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 24 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).  All of the claim recitations recited in claim 31 were recited in claim 1, and claim 32 recites the same limitations of claim 2. Since the claim amendment did not result into a change in scope of the previous rejection, the 
the available Tetronic® polymers. See Utz. Decl., Ex. 1021, 7-9 (BASF Catalog widely available); Pound Decl. ¶20 (same). 
Accordingly, applicant is estopped under 37 CFR 42.73(d)(3) from obtaining claims 31 and 32, since these claims are not patentable distinct from finally refused claim 1-2 of US 7,815,786 patent for the reasons stated above.
Regarding claims 38 and 48, Morrissey teaches discloses that the concentration of the suppressor is about 0.1-1000 ppm [¶0041].
Regarding claim 39, Morrissey teaches that the composition comprises a leveler [¶¶ 0011, 0043, and 0044].
Regarding claim 40, Morrissey teaches compositions suitable for superfilling [Morrissey, ¶0010; see IPR 2016-00697 claim construction page 6].
Regarding claim 41, Morrissey teaches that the leveler comprises a dipyridyl polymer [¶0044].
Tetronic© polymers have a central ethylene" diamine core that contains two amine functional groups. See Pound Decl. f 19; Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 
 
    PNG
    media_image2.png
    148
    358
    media_image2.png
    Greyscale
].
Regarding claim 43, the instant combination teaches that the  polyether comprises a PO repeat unit bonded to said nitrogen atom [All Tetronic© polymers are in block co-polymer sequence with propylene oxide or PO groups constituting one block and the ethylene oxide groups constituting a second block. See Pound Decl. ¶19. The BASF Catalog illustrates the block copolymer structure with. ‘PO" and “EO” regions. See Ex. 1005. Fig. 5 (excerpt reproduced below with annotations)

    PNG
    media_image3.png
    125
    332
    media_image3.png
    Greyscale
].
Regarding claims 44, is rejected together with their parent claim 31. Claim 44 is only pertinent to suppressant (v). Because a dependent claims include all the feature of the independent claim 1 including the recitation of alternative suppressors (i)-(iv) and (vi), showing the disclosure of one of its alternative will be sufficient to render the claim unpatentable. In the instant case, BASF Catalog teaches suppressors having compositions (i) and (vi) [Tetronic® polymers are “particularly suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

Regarding the molecular weight limitation in part (i) of claim 1, three of the Tetronic© polymers listed in the BASF Catalog have average molecular weights between about .1000 and about: 3600. See Found Decl. ¶¶ 21-23. These polymers are Tetronic© 304, Tetronic© 504 and Tetronic© 701. Id. Regarding the molecular weight limitation in part (vi) of claim 1,  all 22 of the Tetronic© polymers listed in the BASF Catalog have an average molecular weight within the range of 1000 and 30,000 g/mol. See Pound Decl. ¶¶21, 22, and Table 1; Table A. Regarding the copper concentration limitation in part (vi) of claim 1, Barstad discloses copper salt concentrations that meet the Cu ion concentration limitation recited in part (vi) of claim 1 of the 786' Patent. For example, Barstad discloses that preferably a copper salt will be employed at a concentration of from about 10 to about 300 grams per liter of plating solution, more preferably at a concentration of from about 25 to about 200 grams per liter of plating solution, still more preferably at a concentration of from about 40 to about 175 grams per liter of plating solution.” Barstad. Ex. 1003, 4:13-19. Barstad also teaches that copper sulfate pentahydrate is “a particularly preferred copper salt.” Barstad, Ex. 1003, 4:10-11. Note that 40g of copper sulfate pentahydrate per liter of plating solution (which is within the preferred range of “about 40 to about 175 grams” of a copper salt per liter of plating solution) would give rise to about 10 g/L of copper ion, which is in the range of “about 4 g/L and about 30 g/L copper ion” required for part (vi) of the claim1 of the ‘786 Patent. See Pound Decl. ¶27.]
According to the prosecution of  IPR2016-00697, the PTAB adopted the rejection presented by the third party requestor where BASF Catalog discloses suppressors (i) and (vi) [see petition pages 21-25].
Regarding claim 67, Morrissey teaches an accelerator (¶¶00026, 0034, 3338).
Regarding claim 69, Morrissey in view of Alling and BASF Catalog teaches an electrolytic plating composition for electrolytically plating Cu [Morrissey states that “[e]lectroplating solutions of the present invention generally include at least one soluble copper salt and an acidic electrolyte including two or more acids. The electroplating solutions of the present invention may optionally contain one or more additives, such as halides, accelerators or brighteners, suppressors, levelers, grain refiners, wetting agents, surfactants and the like." Morrissey, Ex. 1004, ¶0026] onto a semiconductor integrated circuit substrate having a planar plating surface and submicron-sized interconnect features [Morrissey discloses that “aspect ratios of at least 4:1, having diameters of about 200 nm or smaller have been effectively copper plated with no defects (e.g. no voids or inclusions by ion beam examination) using plating solutions of due invention. Apertures with diameters below 150 nm, or even below about 100 nm, and aspect ratios of 5:1, 6:1, 7:1, 10:1 or greater; and even up to about 15:1 or greater can be effectively plated (e.g. [sic e.g.].  no voids or inclusions by ion beam examination) using plating solutions of the invention.” Morrissey, Ex. 1004, ¶0047]; by immersion of the semiconductor integrated circuit substrate into the electrolytic solution, the composition comprising [Morrissey states that its electroplating solutions are “suitably used, in similar manner as prior copper electroplating baths.” Morrissey, Ex, 1004, ¶ [0045]. Metal deposition using electroplating baths involve immersion of the work piece (e.g. semiconductor integrated circuit device substrate]; and a suppressor comprising a compound selected from the group consisting of: (i) a first suppressor compound comprising a polyether group bonded to a nitrogen-containing species, Tetronic® polymers are “ particularly  suitable suppressor agents for plating compositions.” Ailing, Ex. 1006, ¶0043]. Barstad discloses that it’s plating baths also contain a “surfactant-type suppressor agent,” and states that “particularly suitable surfactants are available from e.g. BASF (sold by BASF under Tetronic and Pluronic tradenames)… Barstad, Ex. 1003, 3:19-21; 6:51-58. Tetronic© polymers are block copolymers with propylene oxide (PO) and ethylene oxide (EO) blocks. The PO and EO groups are present in the claimed PO: EO ratios of “about 1:9 and about 9:1 as recited in parts (i) and (vi) of claim 1 of the “786 Patent, See Table, 1, Pound Decl. ¶¶22, 23 (PO:EO ratios of Tetronic© polymers sold by BASF). The PO and EO groups are attached to “a nitrogen-containing species,” as illustrated in Figure 5 of the BASF Catalog. Ex. 1005, Fig. 5 (excerpt reproduced below with annotations). 

    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale

Moreover, the Tetronic family of polymers meets the following generic structure:

    PNG
    media_image7.png
    231
    559
    media_image7.png
    Greyscale

See below:
 
    PNG
    media_image8.png
    200
    547
    media_image8.png
    Greyscale

As indicated above, R1 is a substituted alkyl group. Specifically, the-CH2-CH2- group of the ethylene diamine core is an “alkyl group” which is substituted with a nitrogen atom to which polyether groups are attached. Pound Decl.¶19.
As indicated above, R3 is a polyether that includes a combination of propylene oxide (OC3H6-) repeat units and ethylene oxide (-OC2H4-) repeat units. Pound Decl. ¶19.
As indicated above, R4 is hydrogen.
Regarding the limitation recited in claim 70, the alkyl portion of the ethylene diamine core is an “R1” group with 2 carbons, and therefore meets the limitations of R1 having “between 1 and 8 carbons.” See Pound Decl. ¶19.
In addition: as indicated below, the amino group at the terminus of the ethylene diamine core of Tetronic polymers is covalently bonded to a polyether that has ethylene oxide (EO) repeat units and propylene oxide (PO) repeat units arranged in a block 
Moreover, Morrissey in view of Alling and BASF Catalog was previously determined to disclose all the limitations of claims 1-6, 8 and 11-18. (See page 24 of the final written decision in IPR2016-00697 holding claims 1-6, 8 and 11-18 of the US 7,815,786 patent as being finally unpatentable).  
All of the claim recitations recited in claim 69 were recited in claim 15, and claim 16 recites the same limitations of claim 70. 
Since the claim amendment did not result into a change in scope of the previous rejection, the obviousness rationale present in the final written decision in IPR2016-00697 (see pages 13-14) stands pertinent and it is repeated here “Morrissey discloses that its electroplating compositions may contain suppressors (see Morrissey, Ex. 1004, ¶¶ [0039]-[0041]) and that Tetronic® polymers may be added to its compositions (see id., ¶ [0047]). Because Tetronic® polymers are “[particularly suitable” suppressors (see Ailing, Ex. 1006, ¶[0043]), a person of ordinary skill in the art would have been motivated to use Tetronic® polymers as suppressor compounds in the compositions of Morrissey. See Pound Decl. ¶28. A person of ordinary skill in the art would have consulted the BASF Catalog to identify the available Tetronic® polymers. See Utz. Decl., Ex. 1021, 7-9 (BASF Catalog widely available); Pound Decl. ¶20 (same)”.
Accordingly, applicant is estopped under 37 CFR 42.73(d)(3) from obtaining claims 69 and 70, since these claims are not patentable distinct from finally refused claim 15-16 of US 7,815,786 patent for the reasons stated above.
Allowable Subject Matter Over the Prior Art

Independent claims 28 and 30 are allowable over the prior art because the prior art make of record does not teach an electrolytic plating composition including a suppressor having a nitrogen-containing species with a quaternary amine.  Claims 20-27, 29 49, 51 & 66 depending on claim 28 and claim 50 depending on claim 30 are allowable for the same reason.
Independent claims 45 is allowable over the prior art because the prior art make of record does not teach an electrolytic plating composition including a suppressor having a nitrogen-containing species with an alkyether amine.  Claims 46, 52-65 & 68 depending on claim 45 is allowable for the same reason.
Claims 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
Regarding claim 31, Applicant argues that “it appears that the Office did not notice that all of the suppressors of claim 31 require “a polyether group bonded to a nitrogen atom of a nitrogen-containing species comprising at least three amine sites” since this aspect of the claim is not mentioned in the Office action. The TETRONIC suppressors relied upon in the cited references do not include at least three amine sites, and the cited references fail to disclose or suggest suppressors including at least three amine sites”.

 In that regards, the chemical structure of Tetronic was provided on page 20 as a clear and pertinent evidence (“substantial evidence” MPEP2144).  
As shown in the provided figure, the TETRONIC surfactants are tetra-functional block copolymer derived from the sequential addition of propylene oxide and ethylene oxide to ethylene diamine.  Therefore, it is clear that each of the nitrogen atoms of the ethylenediamine includes three bond: two bonded to the PO/EO copolymer chains and one bonded to the carbon link. 
Moreover, TETRONIC is a well-known commercially surfactant and its basic chemical structure is well known and has been extensively documented.  In addition, Applicant specification recognized that TETRONIC can be methylated to obtain a four amine sites composition (see col. 9/composition 6). 
Applicant is estopped under 37 CFR 42.73(d)(3) from obtaining claims 31 and 32, since these claims are not patentable distinct from finally refused claim 1-2 of US 7,815,786 patent for the reasons stated above.
Applicant argues without provide any explanation that claims are patentably distinct from finally refused claims 1-6, 8 and 13-18 of US Patent No. 7,815,786 such that Applicant is not estopped under 37 CFR 42.73(d)(3) from obtaining such claims.
This is not found persuasive because this limitation is a reiteration of an inherent chemical properties of a nitrogen containing species in a polymer. 
nitrogen contain species in a polymer has at the very least 3 sites.
Conclusion
Claims 20-46 and 49-70 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991 

Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992             

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991